Name: Commission Regulation (EC) No 787/2003 of 8 May 2003 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32003R0787Commission Regulation (EC) No 787/2003 of 8 May 2003 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation Official Journal L 115 , 09/05/2003 P. 0018 - 0024Commission Regulation (EC) No 787/2003of 8 May 2003amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 29(1) thereof,Whereas:(1) Commission Regulation (EC) No 2535/2001(3), as last amended by Regulation (EC) No 2302/2002(4), lays down, inter alia, detailed rules for the application to milk and milk products of the import arrangements provided for in the Europe Agreements between the Community and its Member States, of the one part, and certain Central and East European countries, of the other part. In order to implement the concessions provided for by Council Decisions 2003/263/EC(5), 2003/298/EC(6) and 2003/299/EC(7) on the conclusion of Protocols adjusting the trade aspects of the Europe Agreements establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, the Czech Republic and the Slovak Republic, of the other part, the new import tariff quotas should be opened and certain existing quotas should be increased.(2) Since the import quotas provided for by Regulation (EC) No 2535/2001 are normally opened only on 1 July and 1 January, provision should be made for a new period for submitting import licence applications, from 1 to 25 May 2003, and for a derogation from Articles 6, 12, 14 and 16 of that Regulation.(3) Council Decision 2003/18/EC(8), which approved the Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions, repealed Regulation (EC) No 2435/2000. The references made to that Regulation in Regulation (EC) No 2535/2001 should, therefore, be replaced.(4) Council Regulation (EC) No 2286/2002(9), which lays down the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), repealed Regulation (EC) No 1706/98. The references made to that Regulation in Regulation (EC) No 2535/2001 should, therefore, be replaced.(5) The first subparagraph of Article 12 of Regulation (EC) No 2535/2001 lays down that importers may lodge only one licence application each for the same quota. An exception is made for quotas for products originating in the Czech Republic and Slovakia, where quota numbers are identical since the two countries were previously one country. The quota numbers for those two countries are to be differentiated from 1 May 2003. That exception should consequently be abolished.(6) Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part(10), provides for quota No 09.1924 to be managed on a "first come, first served" basis, in accordance with Articles 308a to 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(11), as last amended by Commission Regulation (EC) No 444/2003(12). Arrangements should be laid down for import licences in cases where quotas are managed in this way.(7) Regulation (EC) No 2535/2001 should be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2535/2001 is amended as follows:1. Article 5(b) and (c) is amended as follows:"(b) the quotas provided for in Council Regulations (EC) No 1151/2002(13), (EC) No 1361/2002(14), (EC) No 1362/2002(15) and (EC) No 1408/2002(16), and in Council Decisions 2003/18/EC(17), 2003/263/EC(18), 2003/298/EC(19) and 2003/299/EC(20);(c) the quotas provided for in Council Regulation (EC) No 2286/2002(21);".2. The second sentence of the first subparagraph of Article 12 is deleted.3. Under Title 2, Chapter Ia is inserted:"CHAPTER IAIMPORTS UNDER THE QUOTAS MANAGED IN ACCORDANCE WITH ARTICLES 308a TO 308c OF REGULATION (EEC) No 2454/93Article 19a1. Within the context of the quota provided for in Council Regulation (EC) No 312/2003(22), and given in Annex VIIa to this Regulation, Articles 308a to 308c of Regulation (EEC) No 2454/93 shall apply.2. Without prejudice to Title II of Regulation (EC) No 1291/2000, imports under the quotas referred to in paragraph 1 shall be subject to the presentation of an import licence.3. The rate of guarantee referred to in Article 15(2) of Regulation (EC) No 1291/2000 shall be equal to EUR 10 per 100 kg net of products.Box 16 of both the licence application and the licence shall contain the eight-digit CN code. The licence shall be valid only for the product so designated.Licences shall be valid from the day of actual issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 until the end of the third subsequent month.Licences shall be issued no later than the business day following the day on which the application is lodged.4. Application of the reduced rate of duty shall be subject to the presentation of proof of origin issued in accordance with Annex III to the Agreement with the Republic of Chile.".4. Article 20(1)(a) is replaced by the following:"(a) Regulation (EC) No 2286/2002;".5. Annex I is amended as follows:(a) in Part I.B, points 1, 2 and 3 are replaced by the text in Annex I to this Regulation;(b) Part I.C is replaced by the text in Annex II to this Regulation.6. Part II.A of Annex II is replaced by the text in Annex III to this Regulation.7. The Annex contained in Annex IV to this Regulation is inserted as Annex VIIa.Article 2For the quotas opened on 1 May 2003, referred to in points 1, 2 and 3 of Part B of Annex I to Regulation (EC) No 2535/2001, as amended by this Regulation, the following rules shall apply:1. Notwithstanding Article 6 and Article 14(1) of Regulation (EC) No 2535/2001, applications for import licences may be submitted from 1 to 25 May 2003.Licence applications shall relate to no more than 10 % of the quantity under the quota opened on 1 May 2003, and shall involve no less than 10 tonnes.2. Notwithstanding Article 12 of Regulation (EC) No 2535/2001, importers who have lodged import licence applications during the submission period from 1 to 10 January 2003 may submit a further application in respect of that quota under this Regulation.3. The second subparagraph of Article 16(3) of Regulation (EC) No 2535/2001 shall not apply.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 348, 21.12.2002, p. 78.(5) OJ L 97, 15.4.2003, p. 53.(6) OJ L 107, 30.4.2003, p. 12.(7) OJ L 107, 30.4.2003, p. 36.(8) OJ L 8, 14.1.2003, p. 18.(9) OJ L 348, 21.12.2002, p. 5.(10) OJ L 46, 20.2.2003, p. 1.(11) OJ L 253, 11.10.1993, p. 1.(12) OJ L 68, 12.3.2002, p. 11.(13) OJ L 170, 29.6.2002, p. 15.(14) OJ L 198, 27.7.2002, p. 1.(15) OJ L 198, 27.7.2002, p. 13.(16) OJ L 205, 2.8.2002, p. 9.(17) OJ L 8, 14.1.2003, p. 18.(18) OJ L 97, 15.4.2003, p. 53.(19) OJ L 107, 30.4.2003, p. 12.(20) OJ L 107, 30.4.2003, p. 36.(21) OJ L 348, 21.12.2002, p. 5.(22) OJ L 46, 20.2.2003, p. 1.ANNEX I1. Products originating in Poland>TABLE>2. Products originating in the Czech Republic>TABLE>3. Products originating in the Slovak Republic>TABLE>ANNEX II"ANNEX ICTariff quotas referred to in Annex II to Regulation (EC) No 2286/2002>TABLE>"ANNEX III"ANNEX IIAConcessions referred to in Annex I to Regulation (EC) No 2286/2002>TABLE>"ANNEX IV"ANNEX VIIaTariff quota under Annex I of the Association Agreement with the Republic of Chile>TABLE>"